                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

ANGELA CRAMER et al.,           )
                                )
     Plaintiffs,                )
                                )
v.                              )                       Case No. CIV-18-179-G
                                )
OKLAHOMA COUNTY BOARD           )
OF COUNTY COMMISSIONERS et al., )
                                )
     Defendants.                )

                                 OPINION AND ORDER

         Now before the Court is the Motion for Summary Judgment (Doc. No. 42) of

Defendant David Hooten, seeking judgment on the 42 U.S.C. § 1983 claim asserted by

Plaintiff Sherry Owens. Plaintiff Owens has filed a Response (Doc. No. 56), to which

Defendant Hooten has replied (Doc. No. 61). Also before the Court is a Motion for

Summary Judgment (Doc. No. 36) filed by Defendant Board of County Commissioners of

Oklahoma County (“Board”), to which Plaintiff Owens and the other plaintiffs in this

action1 have jointly responded (Doc. No. 49) and Defendant Board has replied (Doc. No.

60).

    I.      Background

         The Court previously summarized the factual landscape of this lawsuit:

            Each plaintiff was an at-will employee and [with the exception of Ms.
         Epps] had been hired by Carolyn Caudill, the former County Clerk for
         Oklahoma County, to work in the Oklahoma County Clerk’s Office (“Clerk’s
         Office”). Caudill was first elected in 1996; in March 2016, she announced
1
 Angela Cramer, Aimee Drake, Donella Epps, Donna Hanson, Michael Hughes, and
Phillip Malone.
         she would seek a sixth term as County Clerk. The plaintiffs were volunteer
         workers for, and supporters of, Caudill’s re-election campaign . . . .

            [Defendant David Hooten] defeated Caudill in August 2016 in a runoff
         primary election and became the Republican Party candidate for County
         Clerk. In November 2016, he defeated Chris Powell in the general election
         and was sworn in as County Clerk on January 3, 2017.

First Order of May 30, 2018 (Doc. No. 21) at 4-5 (footnote omitted). The plaintiffs in this

action were terminated by Defendant Hooten in January and February 2017. Id. at 5; Am.

Compl. (Doc. No. 15) ¶ 21; Answer (Doc. No. 24) ¶ 10.

         Plaintiff Owens and the other plaintiffs in this action claim that they were

improperly terminated from their jobs as retaliation for the exercise of their right to

freedom of speech under the First Amendment. Specifically, Plaintiff Owens alleges that

shortly after Defendant Hooten took office, Hooten terminated Owens because she had

supported Caudill and had volunteered for Caudill’s campaign.

   II.      Summary Judgment Standard

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Id.




                                               2
       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). If the movant carries this initial burden, the

nonmovant must then “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

the nonmovant.” Adler, 144 F.3d at 671 (quoting prior version of Fed. R. Civ. P. 56(e));

see also LCvR 56.1(c). The Court must then determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986). Parties may establish the existence or nonexistence of a material disputed

fact by:

   • citing to “depositions, documents, electronically stored information, affidavits or
     declarations, stipulations . . . , admissions, interrogatory answers, or other materials”
     in the record; or

   • demonstrating “that the materials cited do not establish the absence or presence of
     a genuine dispute, or that an adverse party cannot produce admissible evidence to
     support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.




                                              3
   III.      Discussion

             A. Public Employee First Amendment Retaliation Claims

          As elements of a § 1983 claim, a plaintiff “must allege the violation of a right

secured by the Constitution and laws of the United States” and “must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988). Here, there is no question that Defendant Hooten acted under color

of state law in terminating Clerk’s Office employees. See id. at 49 (“[G]enerally, a public

employee acts under color of state law . . . while exercising his responsibilities pursuant to

state law.”). Defendant Hooten challenges whether Plaintiff can show that, in doing so,

Hooten “‘subject[ed]” Plaintiff, “or cause[d] [Plaintiff] to be subjected,” “to a deprivation

of [her] lawful rights.” Porro v. Barnes, 624 F.3d 1322, 1327 (10th Cir. 2010) (internal

quotation marks omitted).

          A government employee “does not relinquish First Amendment rights to comment

on matters of public interest by virtue of government employment.” Connick v. Mvers,

461 U.S. 138, 140 (1983). “Rather, the First Amendment protects a public employee’s

right, in certain circumstances, to speak as a citizen addressing matters of public concern.”

Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). “However, the interests of public

employees in commenting on matters of public concern must be balanced with the

employer’s interests in promoting the efficiency of the public services it performs through

its employees.” Leverington v. City of Colo. Springs, 643 F.3d 719, 723 (10th Cir. 2011)

(internal quotation marks omitted).




                                              4
       Through two decisions—Pickering v. Board of Education, 391 U.S. 563, 568

(1968), and Garcetti, 547 U.S. at 417—the Supreme Court has articulated five factors to

be considered in analyzing public-employee, free-speech cases. Leverington, 643 F.3d at

724 (explaining that “after Garcetti, it is apparent that the Pickering analysis of freedom

of speech retaliation claims is a five step inquiry” that should be referred to as “the

Garcetti/Pickering analysis” (internal quotation marks omitted)). The Tenth Circuit has

summarized these factors as follows:

       (1) whether the speech was made pursuant to an employee’s official duties;
       (2) whether the speech was on a matter of public concern; (3) whether the
       government’s interests, as employer, in promoting the efficiency of the
       public service are sufficient to outweigh the plaintiff’s free speech interests;
       (4) whether the protected speech was a motivating factor in the adverse
       employment action; and (5) whether the defendant would have reached the
       same employment decision in the absence of the protected conduct.

Eisenhour v. Weber Cty., 744 F.3d 1220, 1227-28 (10th Cir. 2014) (internal quotation

marks omitted). “The first three elements are issues of law for the court to decide, while

the last two are factual issues typically decided by the jury.” Knopf v. Williams, 884 F.3d

939, 945 (10th Cir. 2018) (internal quotation marks omitted).

          B. Relevant Facts2

       Plaintiff Owens, whose job title was Deputy Clerk, Data Entry, was employed at the

Clerk’s Office from October 2013 until January 20, 2017. Am. Compl. ¶ 7; Answer ¶ 1.




2
 Facts relied upon are uncontroverted or, where genuinely disputed, identified as such and
viewed in the light most favorable to Plaintiff.


                                              5
While working at the Clerk’s Office, Plaintiff believed that her supervisor was “critical” of

her. Owens Dep. 114:23-116:1 (Doc. No. 42-1).3

       To kick off her reelection campaign, Caudill held a party to which all of the Clerk’s

Office employees were invited. Cramer Dep. 45:5-20 (Doc. No. 42-2). Plaintiff Owens

did not attend this party or any of Caudill’s other campaign events. Plaintiff discussed her

support of Caudill with coworkers, including her supervisor. Owens Dep. 58:20-59:4,

60:13-23, 80:8-13. Plaintiff helped with Caudill’s campaign by placing signs in her yard

and her neighbors’ yards and removing signs after the election. Id. 58:20-59:4-60:13-23.

       Plaintiff Owens did not see or talk to Defendant Hooten when she placed her signs,

and Plaintiff did not discuss her campaign activities with Defendant Hooten or hear anyone

else do so. Id. at 63:16-18, 78:13-18. Plaintiff believes that the only way Defendant

Hooten would have known about Plaintiff’s campaign involvement is if her supervisor told

Defendant Hooten. Id. at 78:23-79:3, 80:3-7. Plaintiff’s belief that her supervisor told

Defendant Hooten is based upon the amount of time her supervisor spent with Defendant

Hooten after he took office. Id. at 78:23-80:7, 80:22-24.

       On January 20, 2017, Plaintiff Owens was told that the Clerk’s Office had a “budget

cut” and that Plaintiff could either be terminated or could choose to resign and receive a

reference from her employer. Owen Dep. 61:11-62:1. Plaintiff chose to resign and

received a positive reference letter signed by Defendant Hooten. Pl.’s Resp. Ex. 30 (Doc.

No. 56-30). Defendant Hooten publicly stated that budget concerns were the reason for


3
  In citing to depositions, the Court uses the page numbers as they appear on the original
transcripts. For all other documents filed by the parties, the Court uses ECF page numbers.


                                             6
terminating Plaintiff and certain other employees in January and February 2017. Am.

Compl. ¶ 22; Answer ¶ 11.

            C. Defendant Hooten’s Motion

         For purposes of his Motion, Defendant Hooten does not dispute Plaintiff’s ability to

prove the first three Garcetti/Pickering elements in her favor. See Def. Hooten’s Mot. at

17; see also First Order of May 30, 2018, at 8-10. Defendant Hooten does argue, however,

that Plaintiff cannot show a genuine material fact issue as to the fourth and fifth elements

and that he is therefore entitled to judgment as a matter of law. See Def. Hooten’s Mot. at

18-25.

         As to the fourth element—whether the protected speech was a motivating factor in

the adverse employment action—a plaintiff must “establish a causal connection between

his [or her] protected speech and an adverse employment action.” Underwood v. Bd. of

Cty. Comm’rs of Cty. of Jefferson, 611 F. Supp. 2d 1223, 1229 (W.D. Okla. 2009).

         To do so, the employee must show that his protected expression was a
         substantial or motivating factor in the adverse employment action.
         Maestas[v. Segura, 416 F.3d 1182, 1188 (10th Cir. 2005)]; Baca v. Sklar,
         398 F.3d 1210, 1220 (10th Cir. 2005). Although the courts have not defined
         the phrase “substantial” or “motivating” factor for this purpose, the Tenth
         Circuit has explained the plaintiff’s burden of showing a substantial
         motivating factor:

            What constitutes a substantial motivating factor evades precise
            definition. An employee “need not prove his speech was the sole
            reason for defendants’ action.” Copp v. Unified Sch. Dist. No. 501,
            882 F.2d 1547, 1554 (10th Cir. 1989). Nor is the employee required
            to show “but-for” causation; that is, to demonstrate but-for the
            employee’s speech the subsequent employment action would not have
            occurred. Rather, the employee must show the protected speech
            played a substantial part in the employer’s decision to adversely alter
            the employee’s conditions of employment.


                                              7
       Maestas, 416 F.3d at 1188.

Underwood, 611 F. Supp. 2d at 1229.

       Having carefully reviewed the record, the Court agrees that Plaintiff Owens has not

met her burden to show a genuine fact issue for trial as to whether Plaintiff’s termination

was “substantially motivated by retaliation for” her support of Caudill’s 2016 reelection

campaign. Id. at 1232. Although Plaintiff was terminated only 17 days after Defendant

Hooten took office on January 3, 2017, the Tenth Circuit has made clear that “temporal

proximity is insufficient, without more, to establish [protected] speech as a substantial

motivating factor in an adverse employment action.” Maestas, 416 F.3d at 1189. Close

temporal proximity coupled with an employer’s knowledge of protected activity “may be

sufficiently probative of causation to withstand summary judgment,” however. Id.

       Plaintiff Owens has not pointed to evidence sufficient to create a genuine issue of

material fact that Defendant Hooten had “knowledge” of Plaintiff’s speech in support of

the Caudill campaign at the time of Plaintiff’s termination. Plaintiff worked on signs for

Caudill. She did not attend any campaign events. She did not discuss any campaign-

related activities with Defendant Hooten. Plaintiff cites another employee’s testimony that

Defendant Hooten told that employee he knew who had donated money to Caudill’s

campaign, but Plaintiff would not have been on that list because she did not donate money

to Caudill’s campaign. See Pl.’s Resp. at 10 (citing Porter Dep. 21:17-22:10 (Doc. No. 56-

2)). And while Plaintiff suggests her supervisor might have informed Defendant Hooten

of Plaintiff’s campaign activities, her evidence is speculative and refuted by the supervisor,




                                              8
who denied any knowledge of who worked on Caudill’s campaign (besides herself).

Hudson Dep. 62:4-7 (Doc. No. 42-3).4

       In short, “[t]o withstand summary judgment . . . , an employee must produce

evidence linking the employer’s action to the employee’s speech.” Maestas, 416 F.3d at

1188. “Axiomatic to establishing causation in this context is proof that the employer knew

of the employee’s protected conduct.” Hook v. Regents of Univ. of Cal., 394 F. App’x 522,

539 (10th Cir. 2010). “Speculation or hunches amidst rumor and innuendo will not

suffice.” Maestas, 416 F.3d at 1189. Because Plaintiff Owens’ showing on the fourth

element of her retaliation claim is overly speculative, she has not shown a genuine issue

for trial, and Defendant Hooten in his individual capacity is entitled to judgment on this

First Amendment claim.5 See id. at 1189-90 (upholding grant of summary judgment to

employers where plaintiffs failed to present sufficient evidence linking their speech to an

adverse employment action).




4
 Defendant Hooten has presented evidence indicating that Plaintiff was fired for budgetary
reasons and based upon the recommendation of her supervisor. See, e.g., Hudson Dep.
36:8-12; Def. Hooten’s Mot. Ex. 9 (Doc. No. 42-9); Lambert Dep. 11:3-12:6, 13:17-16:10,
19:4-15 (Doc. No. 42-5). Defendant Hooten also has presented evidence that “at least as
many” employees who had participated in Caudill’s campaign “were retained as were
discharged” during the relevant time period. Six v. Henry, 42 F.3d 582, 584-85 (10th Cir.
1994); see Def. Hooten’s Mot. Undisputed Facts at pp. 13-14, ¶¶ 43-50; Pl.’s Resp. to Def.
Hooten’s Facts at pp. 9-10, ¶¶ 43-50.
5
  Defendant Hooten also is entitled to dismissal of Plaintiff’s claim against him in his
official capacity. See First Order of May 30, 2018, at 1 n.2; Second Order of May 30, 2018
(Doc. No. 22) at 7 n.7; Dixon v. Bd. of Cty. Comm’rs of Cty. of Okla., No. CIV-15-196-R,
2015 WL 5839364, at *2 (W.D. Okla. Oct. 7, 2015).


                                            9
           D. The Board’s Motion

       Defendant Board primarily argues that it is entitled to summary judgment on

Plaintiff Owens’ claim because Plaintiff “lack[s] standing” to bring suit against this

Defendant. Specifically, the Board argues that it does not exercise supervisory authority

over Defendant Hooten as County Clerk, that Plaintiff is not complaining about any

policies of the Board, and that Plaintiff cannot establish that her injuries “are fairly

traceable to conduct of [the Board],” and thus the Board is not a “proper party” to this

lawsuit. Def. Board’s Mot. at 12-17, 19-20; Def. Board’s Reply at 1-3.

       The Board’s standing argument conflates the justiciability of a plaintiff’s lawsuit

with the plaintiff’s ultimate ability to prove a defendant’s liability in that lawsuit. Cf.

Kauble v. Bd. of Cty. Comm’rs of Cty. of Okla., No. CIV-17-729-D, 2018 WL 912285, at

*3 (W.D. Okla. Feb. 15, 2018) (“While couched in terms of subject matter jurisdiction,

[the Oklahoma County Board of County Commissioners’] argument [that the plaintiff lacks

Article III standing to sue], in reality, is premised on the notion that [the plaintiff] has failed

to state a claim upon which relief can be granted because [the Oklahoma County Board of

County Commissioners] has no authority to act in areas of detaining or releasing

inmates.”); Thurman v. Cty. Comm’rs of Okla. Cty., No. CIV-17-950-M, 2018 WL

6237908, at *3 (W.D. Okla. Oct. 16, 2018) (R. & R.) (same), adopted, 2018 WL 6220213

(W.D. Okla. Nov. 28, 2018).

       This type of standing argument has been repeatedly rejected by this Court:

       Under Oklahoma law, a county’s board of county commissioners is not a
       separate legal entity from the county. Rather, in general, it exercises the
       powers of the county. 19 Okla. Stat. § 3. A suit brought against a county’s


                                                10
       board of county commissioners is the way Oklahoma law contemplates suing
       the county. 19 Okla. Stat. § 4. Moreover, in the § 1983 context, a suit against
       the board of county commissioners or some other county official in their
       official capacity is, in substance, a suit against the county. Porro[, 624 F.3d
       at 1328]; Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999). . . . .

           The motion filed by the Board of County Commissioners confuses the
       issue by arguing that it (the Board) is not a “proper party,” essentially because
       it didn’t do anything wrong, or fail to do anything it had a duty to do. But,
       as noted above, the Board, as such, is not even a legal entity and obviously
       cannot be a “party” regardless of what it did or didn’t do. Rather, the
       question is whether a basis for claim against the county is stated.

Snow v. Bd. of Cty. Comm’rs of Cty. of McClain, No. CIV-14-911-HE, 2014 WL 7335319,

at *2 (citing DuBois v. Bd. of Cty. Comm’rs of Mayes Cty., No. 12-CV-677-JED-PJC, 2014

WL 4810332 (N.D. Okla. Sept. 29, 2014)).              “Although it is true that in certain

circumstances a board of county commissioners may be an improper party because its

policies or customs cannot be shown to be responsible for an alleged constitutional

violation, that does not mean that a board can never be a proper party as a matter of law.”

Kauble, 2018 WL 912285, at *4; accord Chichakli v. Samuels, No. CIV-15-687-D, 2016

WL 11447755, at *3 (W.D. Okla. Mar. 10, 2016) (R. & R.) (“Grady County can be held

liable notwithstanding the fact that the Grady County Board of County Commissioners,

itself, does not operate the jail or promulgate the policies attendant thereto.”), adopted,

2016 WL 2743542 (W.D. Okla. May 11, 2016). “The United States Supreme Court has

made it clear that any official or entity whose actions represent official policy may be liable

under § 1983.” Vernon v. Slabosky, No. CIV-11-815-HE, 2016 WL 4775739, at *14 (W.D.

Okla. Sept. 14, 2016) (citing Pembauer v. City of Cincinnati, 475 U.S. 469, 480 (1986)).




                                              11
       As previously explained in this case, Plaintiff Owens’ suit against the Board is

actually a suit against Oklahoma County. See Second Order of May 30, 2018, at 7, 12-14;

see also Wright v. Stanley, No. CIV-11-1235-C, 2015 WL 3606390, at *3 (W.D. Okla.

June 8, 2015), rev’d on other grounds sub nom. Wright v. Collison, 651 F. App’x 745 (10th

Cir. 2016). In order to hold Oklahoma County—sued here through the Board—liable on

Plaintiff’s First Amendment claim, Plaintiff must show: “(1) the existence of a county

policy or custom by which [Plaintiff] was denied a constitutional right, and (2) that the

policy or custom was the moving force behind the constitutional deprivation[—]i.e. that

there is a direct causal link between the policy or custom and the injury alleged.” Snow,

2014 WL 7335319, at *2 (internal quotation marks omitted).           It is undisputed that

Defendant Hooten, in his capacity as a “county officer,” has final decisionmaking authority

in performing certain functions, including hiring and firing. Am. Compl. ¶ 38; Answer ¶

1; Def. Board’s Mot. at 19; see Okla. Stat. tit. 19, § 161(1). As such, his “edicts or acts

may fairly be said to represent official policy” as implemented by an official with final

decisionmaking authority for Oklahoma County. Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 694 (1978); see Snow, 2014 WL 7335319, at *7. And a plaintiff may

be able to demonstrate an official “policy or custom” for § 1983 purposes through reference

to “a final decision” by a county policymaker. Schneider v. City of Grand Junction Police

Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); see also Second Order of May 30, 2018, at 14.

       As outlined above, however, Plaintiff Owens cannot show a genuine factual dispute

as to whether she “was denied a constitutional right.” Snow, 2014 WL 7335319, at *2.

Defendant Board therefore cannot be held liable for any such denial. See id.; Dodds v.


                                            12
Richardson, 614 F.3d 1185, 1208 (10th Cir. 2010) (“[M]unicipalities are only liable for

constitutional violations that they have directly caused.”); Graves v. Thomas, 450 F.3d

1215, 1218 (10th Cir. 2006) (“[A] municipality may not be held liable where there was no

underlying constitutional violation by any of its officers.”); cf. Poore v. Glanz, 724 F.

App’x 635, 639 (10th Cir. 2018) (noting that an official-capacity claim can only be proven

“if the official’s own policies led to the deprivation of the plaintiff’s constitutional rights”).

The Board is therefore entitled to summary judgment on Plaintiff’s claim.

                                        CONCLUSION

       As outlined herein, Plaintiff Sherry Owens’ official-capacity 42 U.S.C. § 1983 claim

against Defendant David Hooten is dismissed without prejudice. Defendant Hooten’s

Motion for Summary Judgment (Doc. No. 42) and Defendant Board’s Motion for Summary

Judgment (Doc. No. 36) are otherwise GRANTED as to Plaintiff Owens. Judgment in

favor of Defendants on Plaintiff Owens’ claim shall be entered after resolution of the other

remaining claims in this lawsuit.

       IT IS SO ORDERED this 1st day of May, 2019.




                                               13
